Conviction in County Court of Concho County of unlawfully carrying a pistol, punishment a fine of $100.00.
Appellant was found with a pistol behind the seat in his car. He admits that the car and the pistol were his, but claims that he was on his way from his home to Houston, and that he was a traveler. The court submitted the legal proposition that if appellant was a traveler or if they had a reasonable doubt thereof, he should be acquitted. The jury settled the question of fact against him.
Appellant presented a number of special charges to the trial court and here complains because of the refusal of said court to give them to the jury. There was no exception taken to the charge of the court which submitted the proposition of an acquittal in case appellant was a traveler, in general terms. There being no such exception, the refusal of a special charge, even if it submitted the issue of being a traveler more in detail, would not be reversible error. Tyler v. State, 67 Tex. Crim. 601; Boattenhamer v. State, 84 Tex.Crim. Rep.; Parrocini v. State, 90 Tex.Crim. Rep.; Rylee v. State,90 Tex. Crim. 482. Attention is also called to the fact that in appellant's bills of exception complaining of the refusal of his special charges there appears no showing that such special charges were submitted to the court before the main charge was read to the jury and before the argument of the case. Such showing is necessary.
There appears complaint of testimony showing that there was a quantity of whiskey in appellant's car at the time of his arrest, and also of certain statements made by one witness to another, which would appear hearsay. In view of the fact that there was no dispute in the testimony of the fact that appellant had the pistol, and it appearing that the jury gave him the lowest punishment for said offense, and that he defended only on the proposition that he was a traveler, we are led to the conclusion that the errors thus complained of seem in no way to have injured appellant.
The officer who arrested appellant said that he had a search warrant to search the car of appellant for liquor. Appellant moved that the state be required to file the search warrant so that he might thereafter inspect same. We perceive no error in the action of the court declining to compel the officer to file the search warrant. The bill of exceptions sets out no facts showing that the filing of such warrant would be of help to the accused. *Page 104 
Appellant objected to testimony of the search of the car which resulted in finding the pistol in question, merely making the objection that the search was illegal. Nothing appears in the bill of exceptions supporting said proposition. The burden is upon him who asserts error, to make showing thereof in his bill of exceptions.
We have carefully examined each bill of exceptions in the record and find no error in any of them. An affirmance will therefore be ordered.
Affirmed.
                    ON MOTION FOR REHEARING.